Citation Nr: 0314322	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-20 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral spine myopathy.

2.  Entitlement to a disability rating in excess of 20 
percent for arthrotomy, left knee, secondary to 
chondromalacia.

3.  Entitlement to a disability rating in excess of 10 
percent for postoperative realignment, extension mechanism, 
right knee.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel
INTRODUCTION

The veteran served on active duty from December 1975 to July 
1978.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in August 1998.  That decision denied the veteran's 
claims of entitlement to service connection for major 
depression.  It also denied the veteran's claims of 
entitlement to an increased rating for lumbosacral spine 
myopathy, arthrotomy of the left knee secondary to 
chondromalacia, and postoperative realignment of the 
extension mechanism of the right knee.  Entitlement to total 
disability based on individual unemployability (TDIU) was 
also denied.

The veteran's notice of disagreement, submitted in September 
1998 disagreed with all issues.  In September 1999, the RO 
granted service connection for major depression and TDIU 
benefits.  The RO also issued an SOC in September 1999 that 
addressed the increased rating claims.  The veteran filed a 
substantive appeal perfecting his appeal with regard to the 
increased rating claims and added that the inextricably 
intertwined claims for service connection and a TDIU were not 
addressed in the SOC, thus requiring a remand.  However, as 
noted above, the September 1999 rating decision granted 
service connection for major depression and a TDIU and such 
represented a full grant of those benefits.  Whereas the 
veteran has not appealed the disability evaluation assigned 
for major depression or the effective dates for that claim or 
the grant of the TDIU, there is no matter regarding the major 
depression or TDIU now before the Board.  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  The issues currently in 
appellate status are as listed above.


REMAND

In November 2002, the Board notified the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(VCAA), to include the avenues through which he might obtain 
the evidence needed to substantiate his claim and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board indicated that the 
veteran had 30 days (emphasis added) to submit evidence.  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it provided 30 
days to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year (emphasis 
added) to submit evidence.  (The Federal Circuit also held 
that 38 C.F.R. § 19.9(a)(2) is invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a)).  

In light of the Federal Circuit case noted above, this case 
must be remanded for the RO to ensure compliance with the 
duty to notify provisions of the VCAA, to include notifying 
the veteran that he has one year to submit additional 
evidence.  See 38 U.S.C.A. § 5103(a).  Additionally, the RO 
must obtain the veteran's vocational rehabilitation file in 
accordance with the April 2001 remand.  

In view of the foregoing, this case is remanded to the RO for 
the following action:

1.  The RO must assure compliance with 
the relevant requirements of VCAA, to 
include specifically notifying the 
veteran that he one year to submit 
additional evidence in support of his 
claim.  38 U.S.C. § 5103(a).  

2.  After completion of the above, if no 
additional evidence is received during 
the time allotted and the veteran has not 
withdrawn his claims, the case should be 
returned to the Board for appellate 
review.  If any  additional relevant 
evidence is received, the RO should 
review the expanded record and 
readjudicate the issues of entitlement 
increased ratings for lumbosacral spine 
myopathy, arthrotomy of the left knee 
secondary to chondromalacia, and 
postoperative realignment of the 
extension mechanism of the right knee, 
with consideration of any evidence 
obtained subsequent to the issuance of 
the statement of the case (SOC) in 
September 1999.  If the benefits sought 
is not granted in full, the veteran and 
his representative should be furnished an 
appropriate SOC, which addresses any 
evidence that has been received since the 
September 1999 SOC, and afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




